OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant contends that his statement made to police officers at the scene of a robbery should have been excluded from evidence because the People failed to provide him with timely notice or demonstrate good cause for such failure (CPL 710.30). To the extent that defendant’s present contention was preserved for our review, it was waived (CPL 710.30 [3]). Defendant’s additional argument that his trial attorney was so inadequate as to deny him effective assistance of counsel is without merit.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur.
Order affirmed in a memorandum.